419 S.W.2d 863 (1967)
Christine LYBERT, Appellant,
v.
The STATE of Texas, Appellee.
No. 40599.
Court of Criminal Appeals of Texas.
October 4, 1967.
Rehearing Denied November 15, 1967.
C. C. Divine, Houston, for appellant.
Carol S. Vance, Dist. Atty., James C. Brough, Edward B. McDonough, Jr., and Charles E. Bonney, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
WOODLEY, Presiding Judge.
The offense is drunk driving; the punishment, six months in jail and a fine of $250.
Motion for new trial was overruled on January 25, 1966.
A prior appeal was dismissed and motion to reinstate such appeal was overruled for want of a sentence in our Cause No. 39,703 (Lybert v. State, Tex.Cr.App., 408 S.W.2d 227).
By order dated December 9, 1966, sentence pronounced on January 25, 1966, was entered nunc pro tunc and notice of appeal was given (as it was on January 25, 1966) and was entered of record.
The appeal is now before this court and the record in the prior appeal, supplemented by the record approved by the trial court on March 26, 1967, and filed in this court as Cause No. 40,599, will be considered.
A careful examination of the record in both of said Causes reflects no brief filed in the trial court assigning error, as is required by Sec. 9 of Art. 40.09 Vernon's Ann.C.C.P., and no error such as this court should review in the interest of justice *864 Art. 40.09, Sec. 13, V.A.C.C.P. Williams v. State, Tex.Cr.App., 413 S.W.2d 707; Hodges v. State, Tex.Cr.App., 417 S.W.2d 178.
The judgment is affirmed.